DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 0121 (e.g., shown in fig. 5) and element 20 (e.g., shown in fig. 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 10-14, & 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al, hereinafter Liu (U.S. 2019/0012957 A1).
In regards to claim 1, Liu discloses: a display substrate (Liu, fig. 1, display substrate 100, disclosed in ¶ [0018] & ¶ [0022]- ¶ [0024]), comprising: 
a base substrate, a plurality of micro light-emitting diodes and a plurality of touch electrodes; wherein the micro light-emitting diode comprises: a first electrode, a light-emitting layer, and a second electrode that are sequentially arranged in a direction distal from the base substrate; and the touch electrode is disposed on a side of the micro LED distal from the base substrate (Liu, fig. 1:  1) base substrate 80,  2) plurality of micro LEDs corresponding to elements 30, 40 {41}, 50, & 31 {311 & 312},  and 3) plurality of touch electrodes 211, disclosed in ¶ [0018] & ¶ [0022]- ¶ [0024]).  
In regards to claim 2, Liu discloses: the display substrate according to claim 1, wherein the plurality of micro light-emitting diodes comprise a plurality of micro light-emitting diodes groups, each of the micro light-emitting diode groups comprising at least one micro light-emitting diode; and the touch electrodes one-to-one correspond to the micro light-emitting diode groups, and each of the touch electrodes is electrically connected to the micro light-emitting diode in the corresponding micro light-emitting diode group (Liu, figs. 1 & 3:  plurality of micro LEDs corresponding to elements 30, 40 {41}, 50, & 31 {311 & 312}, and plurality of touch electrodes 211, disclosed in ¶ [0009], ¶ [0018]- ¶ [0024], & ¶ [0031]- ¶ [0033]; note, the micro LEDs are grouped into three categories based on the color of the micro LED – refer to groupings 3211, 3212, & 3213).  
In regards to claim 8, Liu discloses: the display substrate according to claim 1, wherein the touch electrodes are in the shape of a rectangle, and the plurality of touch electrodes are arranged in an array (Liu, figs. 1 & 3:  plurality of micro LEDs corresponding to elements 30, 40 {41}, 50, & 31 {311 & 312}, and plurality of touch electrodes 211, disclosed in ¶ [0009], ¶ [0018]- ¶ [0024], & ¶ [0031]- ¶ [0033]).  
In regards to claim 10, Liu discloses: the display substrate according to claim 1, wherein the display substrate further comprises: an insulating layer filled between adjacent micro light-emitting diodes (Liu, insulating structure 90 including claimed insulating layer 902 with respect to adjacent micro LEDs corresponding to elements 30, 40 {41}, 50, & 31 {311 & 312}; refer to ¶ [0018]- ¶ [0026]).
In regards to claim 11, Liu discloses: the display substrate according to claim 10, wherein the display substrate further comprises: a plurality of insulating support pillars; wherein the plurality of insulating support pillars are disposed on a surface of the insulating layer distal from the base substrate, and in a direction perpendicular to the base substrate, a length of the insulating support pillar is greater than a thickness of the touch electrode (Liu, insulating structure 90 including claimed insulating layer 902 & insulating pillars 903 with respect to adjacent micro LEDs corresponding to elements 30, 40 {41}, 50, & 31 {311 & 312} & touch electrodes 211; refer to ¶ [0018]- ¶ [0026]).  
In regards to claim 12, Liu discloses: the display substrate according to claim 1, wherein the display substrate further comprises: a circuit layer disposed between the base substrate and the micro LEDs, the circuit layer being electrically connected to the micro light-emitting diodes (Liu, figs. 1 & 3, circuit layer 70, substrate 80, & micro LEDs corresponding to elements 30, 40 {41}, 50, & 31 {311 & 312}, disclosed in ¶ [0018]- ¶ [0024] & ¶ [0031]- ¶ [0033]).  
In regards to claim 13, Liu discloses: the display substrate according to claim 1, wherein in the micro light-emitting diode, an orthographic projection of the second electrode on the base substrate falls within an orthographic projection of the first electrode on the base substrate, and an orthographic projection area of the second electrode on the base substrate is less than an orthographic projection area of the first electrode on the base substrate  (Liu, fig. 1, first electrode 40 & second electrode 60, disclosed in ¶ [0018] & ¶ [0022]- ¶ [0024]).  
In regards to claim 14, Liu discloses: a method for manufacturing a display substrate, comprising: forming a plurality of micro light-emitting diodes on a base substrate (Liu, fig. 1, display substrate 100, disclosed in ¶ [0018] & ¶ [0022]- ¶ [0024]); and 
forming a plurality of touch electrodes on the base substrate on which the micro light-emitting diodes are formed; wherein the micro light-emitting diode comprises: a first electrode, a light-emitting layer, and a second electrode that are sequentially arranged in a direction distal from the base substrate (Liu, fig. 1:  1) base substrate corresponding to elements 80,  2) plurality of micro LEDs corresponding to elements 30, 40 {41}, 50, & 31 {311 & 312},  and 3) plurality of touch electrodes 211, disclosed in ¶ [0018] & ¶ [0022]- ¶ [0024]; please note, applicant describes meaning of the touch electrodes being “formed on” the base substrate in ¶ [00116] of instant application; as a result, the office’s interpretation is the same as applicant’s because the applicant(s) has/have the right to be his/her/they own lexicographer(s) – even though the term “on” is not being interpreted based on its ordinary definition).  
In regards to claim 17, Liu discloses: a display panel, comprising: the display substrate as defined in claim 1 (Liu, fig. 1, display substrate panel 100, disclosed in ¶ [0018]- ¶ [0024]).  
In regards to claim 18, Liu discloses: the display panel according to claim 17, wherein the display panel further comprises: a cover plate covering a side where the touch electrodes of the display substrate are disposed (Liu, fig. 1, cover plate 902 with respect to touch electrode 211, disclosed in ¶ [0018]- ¶ [0024]).  
In regards to claim 19, Liu discloses: a display device comprising: the display panel as defined in claim 17 (Liu, fig. 1, display substrate panel device 100, disclosed in ¶ [0018]- ¶ [0024]).  
In regards to claim 20, Liu discloses: the display device according to claim 19, further comprising: a control circuit, wherein the control circuit is electrically connected to a second electrode in the display panel, and the control circuit is configured to supply a display signal to the second electrode during a display phase, and supply a touch signal to the second electrode touch during a touch phase (Liu, figs. 1 & 3, control circuit 70 connected to second electrode 60, disclosed in ¶ [0018]- ¶ [0024], ¶ [0031]- ¶ [0033], & ¶ [0035]- ¶ [0040]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hsiao et al, hereinafter Hsiao (U.S. 2019/0384429 A1).
In regards to claim 6, Liu discloses: the display substrate according to claim 1, but fails to disclose: wherein the touch electrode is in the shape of a right triangle; and the plurality of touch electrodes comprises a plurality of touch electrode groups arranged in an array, and each of the touch electrode groups comprises two touch electrodes that are rotatably symmetric; wherein a rotation symmetry center of the two touch electrodes is between the two touch electrodes, and a rotation angle of the two touch electrodes is 180 degrees.  
However, Hsiao discloses: wherein the touch electrode is in the shape of a right triangle; and the plurality of touch electrodes comprises a plurality of touch electrode groups arranged in an array, and each of the touch electrode groups comprises two touch electrodes that are rotatably symmetric; wherein a rotation symmetry center of the two touch electrodes is between the two touch electrodes, and a rotation angle of the two touch electrodes is 180 degrees (Hsiao, fig. 1, touch electrodes TE (140A), disclosed in ¶ [0064]- ¶ [0065] & ¶ [0072]; note, “¶ [0072] states that “the metal nanowire layer 140A and the metal layer 120A, in view of a single mark 150, have the same or similar patterns and sizes. For example, the metal nanowire layer 140A and the metal layer 120A of the mark 150 may be circles with the same or similar radius, rectangles with the same or similar lengths, or the same or similar patterns (e.g. crosses, L shapes, T shapes, or the likes).”  In view of figure 1, it would have been obvious to one having ordinary skill in the art to provide L shape triangle electrodes or in other words, right triangle electrodes for the touch electrodes TE (140a) shapes thereof”).
  Hsiao and Liu are considered to be analogous art because both are in the same field of endeavor related to touch display electrode configurations. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify touch electrode configuration of Liu to include a configuration: wherein the touch electrode is in the shape of a right triangle; and the plurality of touch electrodes comprises a plurality of touch electrode groups arranged in an array, and each of the touch electrode groups comprises two touch electrodes that are rotatably symmetric; wherein a rotation symmetry center of the two touch electrodes is between the two touch electrodes, and a rotation angle of the two touch electrodes is 180 degrees, as taught by Hsiao, in order to form the touch sensing electrodes TE and the peripheral traces 120 in one process thereby improving efficiency (Hsiao, ¶ [0005]- ¶ [0006] & ¶ [0065]).
In regards to claim 7, Liu in combination above discloses: the display substrate according to claim 6, further comprising: a plurality of touch traces one-to-one corresponding to the plurality of touch electrodes; wherein each touch electrode is electrically connected to the corresponding touch trace, and an orthographic projection of the touch trace on the base substrate falls outside an orthographic projection of the multiple touch electrodes on the base substrate (Hsiao, fig. 1, touch electrodes TE (140A), traces 120, & substrate 110, disclosed in ¶ [0051]- ¶ [0052], ¶ [0064]- ¶ [0065] & ¶ [0072]).  
Hsiao and Liu are considered to be analogous art because both are in the same field of endeavor related to touch display electrode configurations. Therefore, it would have been obvious to someone having ordinary skill in the art at the time the invention was filed to modify touch display configuration of Liu to further comprise: wherein a plurality of touch traces one-to-one corresponding to the plurality of touch electrodes; wherein each touch electrode is electrically connected to the corresponding touch trace, and an orthographic projection of the touch trace on the base substrate falls outside an orthographic projection of the multiple touch electrodes on the base substrate, as taught by Hsiao, in order to improve optical and electrical properties (Hsiao, ¶ [0006]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu.
In regards to claim 9, Liu discloses: the display substrate according to claim 8, further comprising: a plurality of touch traces one-to-one corresponding to the plurality of touch electrodes; wherein each touch electrode is electrically connected to the corresponding touch trace, and an orthographic projection of the touch trace corresponding to each touch electrode on the base substrate overlaps with an orthographic projection of a row of touch electrodes, where the touch electrode is disposed, on the base substrate (Liu, fig. 7, touch electrode 211 overlaps touch trace 213, disclosed in ¶ [0055]- ¶ [0057]; note, would have been obvious for one having ordinary skill in the art to consider and combine the second embodiment of Liu in order to improve accuracy {¶ [0056]}).  

Allowable Subject Matter
Claims 3- 5 & 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duane N. Taylor Jr. whose telephone number is (571) 272-4703. The examiner can normally be reached M-R [7am-5pm].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUANE N TAYLOR JR/Primary Patent Examiner, Art Unit 2626